PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/385,347
Filing Date: 20 Dec 2016
Appellant(s): SAJIMA et al.



__________________
Andrew Meikle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/20.

(1) Grounds of Rejection
Every ground of rejection set forth in the Office action dated 7/31/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
The following response to the arguments are presented in the order listed and subsequently titled by appellant.

A. Present Invention and Its Advantages
Under this section, appellant argues the “present invention and its advantages”.  The Examiner equates this argument to “unexpected results” consistent with MPEP 716.02.  
Appellant argues that “Examples 1 to 9…clearly include all of the features…of the claim invention” (see Appeal Brief, received 12/29/20, page 6).  Appellant goes on to state that “Examples 1 to 9…exhibited advantageous initial speed, spin (lower) and/or distance (longer)”.  However, MPEP 716.02(d) clearly states that the “unexpected results must be commensurate in scope with the claimed invention” (emphasis added).  Appellant’s data and arguments fail on this point for at least two reasons.
1) While appellant claims that Examples 1-9 of Table 7 are within the claimed invention and show improved results, Examples 2, 4, and 8 are actually outside the claimed invention.  Example 2 uses a D2 dimples pattern with a Rs’ = 64.8 (see appellant’s spec, Table 6); this Rs’ value is outside of claim 16 (claiming Rs’ > 77.8).  Example 4 has a V2/V1 value of 1.9; this is all Examples 1-9 show superior results, and Examples 2, 4, and 8 are outside the claimed range, then there appears to be no criticality to specific claimed limitations and thus Examples 1, 3, 5-7, and 9 do not show unexpected results (emphasis added).  For example, Example 2 (outside the claimed range), shows identical speed, spin, and distance to Example 5 (within the claimed range) (emphasis added).
2)  Appellant specifically claims in claim 1 (in the last three lines) that “a difference between a Shore C hardness at a point having a highest hardness and a Shore C hardness at a point having a lowest hardness in a zone from the boundary between the inner core and the outer core to the surface of the outer core is equal to or less than 3”.  However, in the Appeal Brief, received 12/29/20, page 6, appellant clearly acknowledges that Tables 7 to 9 are silent on this feature (appellant stating “while it appears that this feature substantially corresponds to feature [9], it does not appear to be clear from the data shown in Tables 7 to 9 that this feature is necessarily present in all of Examples 1 to 9 because the data does not include measurements at the inner/outer core boundary”; emphasis added).  As such, by way of appellant’s own admission and omission, Examples 1 to 9 are clearly not commensurate in scope with the claimed invention and thus cannot be used to show unexpected results.
In addition, appellant goes on to argue that the prior art used by the Examiner does not have a So value of “81.0% or higher”, so once again, the comparative examples are closer than the prior art applied by the Examiner (see Appeal Brief, received 12/20/20, top of page 7).  This is factually incorrect.  The So value of the prior art Umezawa is 86.2% (see NPL Examiner’s 
Finally, assuming arguendo that none of the above is persuasive and the comparative examples are in fact closer than the prior art applied by the Examiner, MPEP 716.02(b) requires a showing of statistical significance in Tables 7 to 9.  Restated, there is no certainty of statistical significance in Tables 7 to 9; and thus the difference in performance can be merely in degree rather than in kind.
In closing, and to address appellant’s general concern as to why the examples and comparative examples in Tables 7 to 9 are thoroughly scrutinized, the Examiner critiques and criticizes the examples and comparative examples within Tables 7-9 of appellant’s originally filed spec because this is the process used to establish “unexpected results” when appellant argues that the comparative examples are “closer than the prior art applied by the examiner”.


Submission of Sajima Declaration
The submission of the Sajima declaration is subject to the same issues and/or omissions as identified above with regards to unexpected results.  It should be noted that the declaration was in fact considered during prosecution, and did not prove compelling.

B. Distinctions over Cited References
With regards to the prior art, appellant makes a number of arguments.  First, appellant argues that the disclosed broader ranges in the prior art are “not exemplified in any examples” (aka specific embodiments).  However, the Examiner is unaware of any requirement that an obviousness rejection must be based on “exemplified” embodiments (see MPEP 2144.05).  Furthermore, in response to appellant’s referral to the Sullivan Figs. 2-3, MPEP 2123(II) clearly states that “disclosed examples and preferred embodiments to not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (see Appeal Brief, filed 12/29/20, page 9, appellant arguing that Sullivan ‘707 “appears…to teach away from combining features [7] and [10]”, but noting this is obvious given the broader disclosure; emphasis added).    
  Second, appellant argues what appears to be a bodily incorporation of Sullivan into Umezawa (or vice versa, see Appeal Brief, received 12/29/20, page 9; appellant arguing the use of the Sullivan outer core thickness of 3.6 mm when Umezawa discloses a maximum inner cover thickness of 3.0 mm; emphasis added).  As previously noted in the final rejection, the Examiner is unclear where he cites to Sullivan: Table I in the rejection and uses a value of 3.6 mm.  With that said, and to address appellant’s concerns, the Examiner uses an inner core diameter of 26 mm and an outer core diameter of 40 mm to yield an outer core thickness of 7 mm (Sullivan: Fig. 2; noting these values are specifically used in Fig. 2 and are thus “exemplified”).  To compare the outer core of Sullivan to the inner cover of Umezawa is also not appropriate (also see Appeal Brief, received 12/29/20, page 15, section C, appellant arguing a “teaching away” from the combination based different values for the ranges).  That is, Umezawa specifically acknowledges that a dual core can be used (par. [0027]; noting the “core may be formed as a plurality of layers”). In addition, In re Richman and In re Keller acknowledge that bodily incorporation is 
Regarding the advantageous properties and appellant’s claim that the prior art does not disclose them, MPEP 2112 clearly states that an inherent feature need not be recognized at the time of the invention (i.e. the properties would be inherent in the combined prior art).  In addition, the Examiner has address these “advantageous properties” argument in the section A. Present Invention and Its Advantages above.

Claims 2-10, 12-17
There are no specific arguments here other than a reference to the Examples 1 to 9.  The Examiner’s issues with these Examples 1 to 9 (and the comparative examples) have been addressed in section A. Present Invention and Its Advantages above.


C. Responses to Examiner’s Assertions
The Examiner has addressed the Umezawa construction as compared to the Sullivan construction above.  Restated to compare the outer core of Sullivan to the inner cover Umezawa is not appropriate when Umezawa specifically acknowledges the ability to use a dual core (par. [0027]).  
A. Present Invention and Its Advantages above.  These issues include: 1) a lack of superior results for Examples 1, 3, 5-7, and 9 (within the claimed range) over Examples 2, 4, 8 (outside the claimed range); 2) a lack of hardness description or measurements with regards to the inner and outer core for any of the Examples in Tables 7-9 of appellant’s original spec (as is specifically claimed in last three lines of claim 1); 3) the fact that the Umezawa reference has a So of 86.2%3); and the lack of a verification of statistical significance of Tables 7-9 or the declaration.   For at least enumerated items 1 and 2, the Examiner believes that the Examples 1-9 are not commensurate in scope with claimed invention.  For at least item 3, the Examiner believes that the comparative examples are not closer than the prior art applied by the Examiner.  Finally, for at least item 4, the Examiner believes that the results, even assuming arguendo that they are commensurate in scope and closer than the prior art applied by the Examiner, do not meet the burden of MPEP 716.02 to show “unexpected results” in a statistically significant fashion.  
Appellant goes on to argue the core size of Umezawa and Sullivan.  Again, the Examiner has addressed some of these concerns above.  However, looking specifically at appellant’s arguments, Umezawa discloses that the core should be from 30 to 40 mm (par. [0030]) and that the core can be a dual core (par. [0027]; noting 30 to 40 mm would be the size of the entire core).  Sullivan discloses that an outer core of the dual core is 40 mm (Fig. 2 and par. [0089]).  As such, Sullivan use of a 40 mm core is completely consistent with Umezawa’s use of an overall core of 30 to 40 mm.  Appellant goes on to argue the Examiner’s selection of the “first embodiment [of Sullivan] while ignoring inconsistencies [with Umezawa]”.   As noted above, the references are entirely consistent with regards to core size.   

Respectfully submitted,
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711

Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.